Case: 1:19-cr-00676-PAB Doc #: 1 Filed: 11/07/19 1of 2. PagelID# 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION

UNITED STATES OF AMERICA, ) INDICTMENT

) .
"Plaintiff, 1 “19 CR 676
v. ) CASE NO.

) Title 18, United States Code,

ISA E. JUSUE, Sections 1623
) ;

Defendant. ) JUDGE BARKER
)
COUNT 1
_ (False Declarations Before Grand Jury, 18 U.S.C. § 1623)
The Grand Jury charges:
1. On or about April 23, 2019, in the Northern District of Ohio, Eastern Division,

ISA E. JUSUF, while under oath and testifying in a proceeding before Grand Jury Panel 19-1-G,
a Grand Jury of the United States in the Northern District of Ohio, Eastern Division, knowingly
did make a false material declaration, that is to say:

2, At the time and place aforesaid the grand jury was conducting an investigation to
determine whether violations of Title 18, United States Code, Sections 1343, 1349, 2314, and 2,
had been committed, and to identify the persons who had committed, caused the commission of,
and conspired to commit such violations. It was material to the said investigation that the grand
jury ascertain if JUSUF had ever provided his New York’s learner’s permit to A.A., an

individual known to the grand jury.
Case: 1:19-cr-00676-PAB Doc #:1 Filed: 11/07/19 2 of 2. PagelD #: 2

3. At the time and place alleged, JUSUF appearing as a witness under oath at a
proceeding before the grand jury knowingly made the following declaration in response to
questions with respect to the material matter alleged in paragraph 2 as follows:

“Q. Have you ever given your driver’s license or State ID or driver’s permit to any of those three

 

individuals [individuals known to the grand jury] at any time? A. “No, sir.”

“Q. Did you provide your learner permit to New York State to any persons? A. No, sir.”

 

“Q. Just to be clear, did you provide this permit to [A.A., an individual known to the grand jury]?

A. No, Sir,”

 

“Q. You’ve never given it [your learner’s permit] to anyone to use? A. No, sir.”
g y p y

 

“Q. “You had never given [your learner’s permit] to anyone? A. No, sir.”

 

| 4, The aforesaid underscored testimony of ISA E. JUSUF, as he then and there well
knew and believed, was false in that, ISA E. JUSUF had provided his learner’s permit to AA., a

person known to the grand jury.

All in violation of 18 U.S.C. § 1623.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
